Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 1 of 29 PageID #: 1213



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  MICHAEL SHERIFF SCOTT,

              Petitioner,

  v.                                      CIVIL ACTION NO. 1:18CV113
                                          CRIMINAL ACTION NO. 1:15CR31
                                                (Judge Keeley)

  UNITED STATES OF AMERICA,

              Respondent.

                 MEMORANDUM OPINION AND ORDER DENYING
             PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
       14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
       HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

        Pending before the Court is the amended pro se motion filed by

  the petitioner, Michael Sheriff Scott (“Scott”), to vacate, set

  aside, or correct a sentence pursuant to 28 U.S.C. § 2255, and his

  motion requesting an evidentiary hearing. For the reasons that

  follow, the Court DENIES Scott’s amended § 2255 motion, (dkt. no.

  14),1 DENIES AS MOOT his motion for evidentiary hearing, (dkt. no.

  35), and DISMISSES this case WITH PREJUDICE.

                                 I. BACKGROUND

  A.    Procedural History

        On May 22, 2015, Scott pleaded guilty to one count of being a

  felon in possession of a firearm, in violation of 18 U.S.C.

  §§ 922(g)(1) and 924(a)(2) (Case No. 1:15CR31, Dkt. No. 17).



        1
         All docket numbers, unless otherwise noted, refer to Case
  No. 1:18CV113.
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 2 of 29 PageID #: 1214



  SCOTT V. UNITED STATES                                                   1:15CR31
                                                                           1:18CV113

                  MEMORANDUM OPINION AND ORDER DENYING
              PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
        14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
        HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

  On September 29, 2015, the Court sentenced Scott to 77 months of

  imprisonment, followed by 3 years of supervised release (Id., Dkt.

  No. 27).

         On October 7, 2015, Scott appealed to the United States Court

  of    Appeals   for   the   Fourth      Circuit,   asserting     this   Court   had

  erroneously increased his base offense level based on a prior

  conviction that, under Johnson v. United States, 576 U.S. 591, 135

  S.Ct. 2551 (2015), was no longer a “crime of violence” (Id., Dkt.

  No. 30). On August 25, 2017, the Fourth Circuit affirmed Scott’s

  conviction and sentence, and later rejected his petition for

  rehearing and rehearing en banc (Id., Dkt. Nos. 41, 42, 44).

         On May 14, 2018, Scott filed a motion pursuant to 28 U.S.C.

  § 2255 to vacate, set aside, or correct his sentence, (dkt. no. 1),

  asserting again that, under Johnson, this Court had miscalculated

  his base offense level. Thereafter, Magistrate Judge Michael J.

  Aloi directed the Government to respond to Scott’s motion (Dkt. No.

  3).

         But on June 11, 2018, Scott moved to withdraw his § 2255

  motion    and   replace     it   with    an   amended   motion   (Dkt.    No.   6).

  Magistrate Judge Aloi construed Scott’s motion as a motion for


                                            2
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 3 of 29 PageID #: 1215



  SCOTT V. UNITED STATES                                               1:15CR31
                                                                       1:18CV113

                 MEMORANDUM OPINION AND ORDER DENYING
             PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
       14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
       HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

  leave to amend and granted him leave, but warned Scott to include

  all of his claims in the amended § 2255 motion because that amended

  motion    would   supersede   Scott’s     earlier   motion   (Dkt.    No.   7).

  Magistrate Judge Aloi also vacated his previous order directing the

  Government to respond. Id.

        On June 14, 2018, Magistrate Judge Aloi notified Scott that

  his amended § 2255 motion did not comply with the Local Rules of

  Prisoner Litigation Procedure and, consequently, would be stricken

  unless re-filed on an approved form (Dkt. No. 11). On June 25,

  2018, Scott re-filed his amended motion and also moved for leave to

  file excess pages (Dkt. Nos. 14, 15). Magistrate Judge Aloi granted

  Scott’s motion and ordered the Government to respond to his amended

  § 2255 motion (Dkt. Nos. 16, 18). Scott has replied to the

  Government’s response, (dkt. no. 35), and the matter is ripe for

  disposition.2




        2
         Although Scott has been released from the custody of the
  Bureau of Prisons, he is currently serving a term of supervised
  release. Consequently, his § 2255 petition is still viable. See
  United States v. Pregent, 190 F.3d 279, 283 (4th Cir. 1999) (“A
  prisoner on supervised release is considered to be ‘in custody’
  for the purposes of a § 2255 motion.”).

                                        3
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 4 of 29 PageID #: 1216



  SCOTT V. UNITED STATES                                               1:15CR31
                                                                       1:18CV113

                  MEMORANDUM OPINION AND ORDER DENYING
              PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
        14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
        HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

  B.     Grounds in § 2255 Motion

         Scott raises eight grounds in support of his § 2255 motion,

  all of which can be grouped into four separate categories: (1) his

  previous conviction for first-degree assault under Maryland law;

  (2)   the   Court’s   alleged   errors     in   calculating    his   sentence;

  (3) violations of 18 U.S.C. § 3742; and (4) ineffective assistance

  of counsel (Dkt. No. 14).

         The Government contends that many of Scott’s arguments are

  procedurally defaulted because the Fourth Circuit has already

  determined that his sentence was not imposed as a result of an

  incorrect application of the guidelines (Dkt. No. 29 at 8). The

  Government    also    asserts   that   Scott    has   failed   to    establish

  ineffective assistance of counsel under Strickland v. Washington,

  466 U.S. 668 (1984), and Hill v. Lockhart, 474 U.S. 52 (1985),

  because he has not shown either how counsel’s conduct fell below an

  objective standard of competence, or that the results of his appeal

  were fundamentally unfair. Id. at 4.

                              II. APPLICABLE LAW

         28 U.S.C. § 2255(a) permits federal prisoners who are in

  custody to assert the right to be released if “the sentence was

                                         4
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 5 of 29 PageID #: 1217



  SCOTT V. UNITED STATES                                            1:15CR31
                                                                    1:18CV113

                 MEMORANDUM OPINION AND ORDER DENYING
             PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
       14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
       HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

  imposed in violation of the Constitution or laws of the United

  States,” if “the court was without jurisdiction to impose such

  sentence,” or if “the sentence was in excess of the maximum

  authorized by law, or is otherwise subject to collateral attack.”

  A petitioner bears the burden of proving any of these grounds by a

  preponderance of the evidence. See Miller v. United States, 261

  F.2d 546, 547 (4th Cir. 1958).

                                III. DISCUSSION

  A.    Grounds One, Three, Four, and Six: Scott’s Challenge to his
        Sentence3

        Several arguments advanced by Scott are based on his erroneous

  assertion that first-degree assault under Maryland law is not a

  crime of violence. First, Scott argues that the Government cannot

  rely on the residual clause of U.S.S.G. § 4B1.2(a) to determine

  whether first-degree assault under Maryland law is a crime of

        3

   Ground Two of Scott’s § 2255 motion states: “The District Court
  committed procedural error and abused its discretion to the extent
  it relied on 2K2.1 and PSR to calculate the guidelines range.
  Defense Attorney, Ed Rollo committed procedural error when he did
  not object nor question the base-offense level enhancement before
  the district court” (Dkt. No. 14 at 7). However, in his memorandum,
  Scott focuses on his attorney’s alleged error at sentencing and,
  therefore, the Court construes this ground to concern alleged
  ineffective assistance of counsel.

                                        5
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 6 of 29 PageID #: 1218



  SCOTT V. UNITED STATES                                                 1:15CR31
                                                                         1:18CV113

                 MEMORANDUM OPINION AND ORDER DENYING
             PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
       14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
       HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

  violence (Dkt. No. 14 at 6). He also asserts that Beckles v. United

  States, __ U.S. __, 137 S.Ct. 886 (2017), does not comprehensively

  resolve whether a conviction for first-degree assault qualifies as

  a   crime   of     violence    under    the     advisory   federal   sentencing

  guidelines. Id. at 9. Finally, Scott contends that the Court

  improperly       enhanced     his   base    offense    level   and   engaged   in

  impermissible double counting, in violation of his Sixth Amendment

  rights. Id. at 7, 10-12.

        Even if these arguments are not foreclosed by the Fourth

  Circuit’s rejection of his appeal on these points, all are fatally

  flawed because (1) first-degree assault under Maryland law is a

  crime of violence; (2) Beckles holds that, under the guidelines, a

  sentencing enhancement for a crime of violence is not subject to a

  void for vagueness challenge; and (3) the Court faithfully followed

  the guidelines in calculating Scott’s sentence.

        1.    Prior Appeal and Procedural Default

        Scott’s      arguments        regarding    his    first-degree     assault

  conviction are barred by his prior appeal, and his arguments about

  the calculation of his sentence are procedurally defaulted. Issues

  fully considered on direct appeal may not be recast under the guise

                                             6
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 7 of 29 PageID #: 1219



  SCOTT V. UNITED STATES                                            1:15CR31
                                                                    1:18CV113

                 MEMORANDUM OPINION AND ORDER DENYING
             PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
       14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
       HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

  of a collateral attack by way of a motion to vacate or correct

  sentence. Boeckenhaupt v. United States, 537 F.2d 1182, 1183 (4th

  Cir. 1976). Once a defendant has exhausted or waived his right to

  appeal, the Court is “entitled to presume he stands fairly and

  finally convicted, especially when . . . he already has had a fair

  opportunity to present his claims to a federal forum.” United

  States v. Frady, 456 U.S. 152, 164 (1982). Therefore, a claim

  decided on direct appeal cannot ordinarily be re-litigated in a

  § 2255 motion unless the petitioner can show an intervening change

  in the law. Davis v. United States, 417 U.S. 333, 342 (1974).

         Because “a final judgment commands respect,” a petitioner’s

  failure to raise a claim on direct appeal may bar collateral review

  unless he can surmount a significant procedural hurdle. Frady, 456

  U.S. at 165. To successfully attack his conviction or sentence

  based on errors that could have been raised on appeal, Scott must

  show    “cause   and   actual    prejudice”    or   demonstrate    “that    a

  miscarriage of justice would result” from the Court’s refusal to

  entertain his arguments. United States v. Mikalajunas, 186 F.3d

  490, 492-493 (4th Cir. 1999).

         First, to prove cause, “a procedural default must turn on

                                        7
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 8 of 29 PageID #: 1220



  SCOTT V. UNITED STATES                                             1:15CR31
                                                                     1:18CV113

                  MEMORANDUM OPINION AND ORDER DENYING
              PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
        14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
        HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

  something external to the defense, such as the novelty of the claim

  or a denial of effective assistance of counsel.” Id. Then, the

  petitioner must establish actual prejudice by demonstrating that

  the   error   works   to   the   petitioner’s   “actual    and   substantial

  disadvantage,”     rather    than   just   creating    a   possibility    of

  prejudice. Satcher v. Pruett, 126 F.3d 561, 572 (4th Cir. 1997)

  (quoting Murray v. Carrier, 477 U.S. 478, 494 (1986)).

         “In order to demonstrate that a miscarriage of justice would

  result from the refusal of the court to entertain the collateral

  attack, a movant must show actual innocence by clear and convincing

  evidence.” Mikalajunas, 186 F.3d at 493. “Typically, to establish

  actual innocence, a petitioner must demonstrate actual[,] factual

  innocence of the offense of conviction, i.e., that petitioner did

  not commit the crime of which he was convicted; this standard is

  not satisfied by a showing that the petitioner is legally, but not

  factually, innocent.” Id. at 494. The petitioner must show that “it

  is more likely than not that no reasonable juror would have

  convicted him.” Schlup v. Delo, 513 U.S. 298, 327 (1995).

         The Fourth Circuit previously rejected Scott’s contention that

  his prior conviction for first-degree assault was no longer a crime


                                        8
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 9 of 29 PageID #: 1221



  SCOTT V. UNITED STATES                                            1:15CR31
                                                                    1:18CV113

                 MEMORANDUM OPINION AND ORDER DENYING
             PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
       14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
       HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

  of violence. See United States v. Scott, 696 Fed. App’x 626 (4th

  Cir. 2017) (per curiam). Despite raising this issue again in

  grounds one and three, Scott has not produced any new evidence that

  has come to light since his appeal was decided. Therefore, the

  Fourth Circuit’s decision bars Scott’s collateral attack on these

  grounds.

        Furthermore, grounds four and six of Scott’s amended § 2255

  motion are procedurally defaulted. Read liberally, Scott contends

  that his appellate attorney failed to raise certain issues on

  appeal and, therefore, the cause element is satisfied. However,

  Scott fails to establish that he was actually prejudiced when his

  attorney failed to raise these issues. In other words, he has not

  demonstrated that a decision not to raise any of these grounds on

  appeal worked to his actual and substantial disadvantage. Even if

  his argument created a mere possibility of prejudice, it fails to

  meet the heightened standard required to support a collateral

  attack. Moreover, as is discussed later, even if not procedurally

  barred, Scott’s arguments in grounds four and six are meritless.




                                        9
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 10 of 29 PageID #: 1222



   SCOTT V. UNITED STATES                                            1:15CR31
                                                                     1:18CV113

                 MEMORANDUM OPINION AND ORDER DENYING
             PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
       14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
       HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

         2.    Grounds One and Three: Maryland’s First-degree Assault
               Statute

         Scott’s arguments in support of grounds one and three are not

   only not viable, they have no merit. As a preliminary matter, since

   the Johnson decision, courts have repeatedly held that a violation

   of Maryland’s first-degree assault statute qualifies as a crime of

   violence. See United States v. Redd, 372 Fed. Appx. 413, 415 (4th

   Cir. 2010) (approval noted in United States v. Battle, (4th Cir.

   2019); United States v. Zavala Romero, 742 Fed. Appx. 21 (Mem.)

   (5th Cir. 2018); United States v. Haight, 892 F.3d 1271, 1281 (D.C.

   Cir. 2018), abrogated on other grounds sub nom., Borden v. United

   States, __U.S. __, 141 S.Ct. 1817 (2021)); see also Martino v.

   United States, No. 1:16-cv-735 (LMB), 2020 WL 3579548 (E.D. Va.

   July 1, 2020); Jordan v. United States, No. 1:16-cv-607 (LMB), 2020

   WL 3579549 (E.D. Va. July 1, 2020); Tweedy v. United States, No.

   1:16-cv-760 (LMB), 2020 WL 3513699 (E.D. Va. June 29, 2020).

   Furthermore, the guideline definition of a “crime of violence”

   categorically matches the statutory definition of Scott’s prior

   first-degree    assault   conviction.     See,   e.g.,   United   States   v.

   Dozier, 848 F.3d 180 (4th Cir. 2017) (comparing West Virginia


                                        10
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 11 of 29 PageID #: 1223



   SCOTT V. UNITED STATES                                            1:15CR31
                                                                     1:18CV113

                   MEMORANDUM OPINION AND ORDER DENYING
               PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
         14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
         HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

   conviction to U.S.S.G. § 4B1.1 definition of “controlled substance

   offense”).

          For a prior conviction to qualify as a predicate offense under

   the guidelines, the elements of Scott’s prior felony assault

   conviction must correspond in substance to the elements in the

   definition of “crime of violence.” See id. Accordingly, the Court

   focuses on “whether the defendant was in fact convicted of a crime

   that qualifies as a predicate offense.” Id. at 183 (citation

   omitted). This categorical approach looks to the elements of the

   prior offense rather than the conduct underlying the conviction.

   Id.

          The definition of “crime of violence” in U.S.S.G. § 4B1.2

   states:

          (a) The term “crime of violence” means any offense under
          federal or state law, punishable by imprisonment for a
          term exceeding one year, that–
          (1) has an element the use, attempted use, or threatened
          use of physical force against the person of another, or
          (2) is a burglary of a dwelling, arson, or extortion,
          involves use of explosives, or otherwise involves conduct
          that presents a serious potential risk of physical injury
          to another.




                                        11
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 12 of 29 PageID #: 1224



   SCOTT V. UNITED STATES                                              1:15CR31
                                                                       1:18CV113

                 MEMORANDUM OPINION AND ORDER DENYING
             PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
       14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
       HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

   U.S.S.G. § 4B1.2(a) (2014).4 Scott’s arguments concern how the

   holding in Johnson applies to this definition - specifically, he

   argues that the “residual clause” in subsection (a)(2) of the

   guideline is void for vagueness.5 But he overlooks and fails to

   address the critical “force clause” in § 4B1.2(a)(1). Because the

   elements       of   Maryland’s   first-degree    assault      statute   are   a

   categorical match with those found at § 4B1.2(a)(1), Scott’s

   argument fails.

          Maryland’s first-degree assault statute criminalizes conduct

   that       “intentionally   cause[s]   or   attempt[s]   to    cause    serious

   physical injury to another.” MD. Crim. Law § 3-202(a)(1) (2005). A

   person may also not commit an assault with a firearm. Id. at § 3-

   202(a)(2). A conviction under this statute exposes an individual to

   a term of imprisonment not greater than twenty-five (25) years. Id.

   at § 3-202(c). Maryland law defines “assault” as “the crimes of

   assault, battery, and assault and battery.” Id. at § 3-201(b).


          4
           The United States Probation Officer used the 2014 United
   States Sentencing Commission Guidelines Manual to prepare Scott’s
   PSR (Case No. 1:15CR31, Dkt. No. 25 at ¶ 18).
          5
          Again, the Fourth Circuit squarely rejected this argument
   in Scott’s appeal.

                                          12
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 13 of 29 PageID #: 1225



   SCOTT V. UNITED STATES                                                     1:15CR31
                                                                              1:18CV113

                   MEMORANDUM OPINION AND ORDER DENYING
               PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
         14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
         HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

   And “serious physical injury” means a “physical injury that creates

   a substantial risk of death” or causes permanent or protracted

   serious disfigurement or impairment or loss of a bodily member or

   organ. Id. at § 3-201(d).

          Pursuant    to   U.S.S.G.    §   2K2.1(a)(2),      for      the   purpose       of

   applying an increased base offense level if the defendant committed

   any part of the instant offense subsequent to sustaining at least

   two   felony   convictions     of   either        a   crime   of    violence      or    a

   controlled substance offense, the term “crime of violence” has the

   same meaning used in § 4B1.2(a) and Application Note 1 of the

   Commentary to § 4B1.2.

          Comparing the statute at issue with these defined terms

   establishes that Maryland’s first-degree assault statute matches

   the term “crime of violence.” To commit first-degree assault under

   Maryland law, an individual must intentionally cause or attempt to

   cause    serious    physical   injury        to   another.      This     tracks    the

   requirement in U.S.S.G. § 4B1.2(a) that a crime must have a use or

   attempted use of force as an element to qualify as a “crime of

   violence.”     Therefore,    Maryland’s       first-degree         assault   statute




                                           13
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 14 of 29 PageID #: 1226



   SCOTT V. UNITED STATES                                            1:15CR31
                                                                     1:18CV113

                 MEMORANDUM OPINION AND ORDER DENYING
             PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
       14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
       HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

   categorically matches the term “crime of violence” for the purpose

   of applying a base level enhancement under U.S.S.G. § 4B1.2(a).

               a.   Ground One - Government Waived Reliance on the
                    Residual Clause

         Scott alleges that the Government “fail[ed] to assert a

   potential basis for ‘crime of violence’ in its answering brief” and

   thus waived that issue. Ultimately, however, the Fourth Circuit

   upheld the classification as a crime of violence and that judgment

   is final. Moreover, as emphasized here, a violation of Maryland’s

   first-degree assault statute is a crime of violence based on

   U.S.S.G. § 4B1.2(a)’s force clause, not the residual clause.

               b.   Ground Three - Beckles

         Scott’s argument that Beckles v. United States, __ U.S. __,

   137 S.Ct. 886 (2017), does not comprehensively resolve the question

   of whether his conviction for first-degree assault qualifies as a

   crime of violence under the advisory guidelines is without merit

   and irrelevant. Throughout his appeal and collateral attack, Scott

   has maintained that the guideline definition of “crime of violence”

   is analogous to the statutory definition found in the Armed Career

   Criminal Act rejected by the Supreme Court in Johnson v. United


                                        14
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 15 of 29 PageID #: 1227



   SCOTT V. UNITED STATES                                            1:15CR31
                                                                     1:18CV113

                 MEMORANDUM OPINION AND ORDER DENYING
             PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
       14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
       HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

   States, 576 U.S. 591, 135 S.Ct. 2551 (2015). Johnson held that

   imposing an increased sentence under the residual clause of the

   ACCA    violated     the   Due    Process    Clause     because    it    was

   unconstitutionally vague. Id.         Fatal to Scott’s argument here,

   however, is the decision of the Supreme Court in Beckles that the

   United States Sentencing Guidelines are not subject to a void for

   vagueness challenge. Beckles, 137 S.Ct. 886.

          Beckles thus completely forecloses Scott’s argument. And even

   if it did not, as discussed earlier, the elements of Maryland’s

   first-degree assault statute categorically match the elements of a

   crime of violence as defined at U.S.S.G. § 4B1.2(a).

          3.   Grounds Four and Six - Guideline Range Calculation and
               Scott’s Sixth Amendment Rights

               a.     Ground Four - Guideline Range Calculation

          Scott next argues that, when calculating his guideline range,

   the Court double counted his prior convictions for first-degree

   assault and a controlled substance offense. He asserts that the

   Court not only used them to enhance his base offense level, but by

   according each prior conviction three points in his criminal




                                        15
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 16 of 29 PageID #: 1228



   SCOTT V. UNITED STATES                                                    1:15CR31
                                                                             1:18CV113

                  MEMORANDUM OPINION AND ORDER DENYING
              PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
        14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
        HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

   history category calculation, also overstated his criminal history

   (Dkt. No. 14-2 at 10-11).

         U.S.S.G. § 2K2.1 of the guidelines provides the framework for

   calculating the offense level for various offenses, including

   possession    of       a    firearm     by    a   prohibited    person.   U.S.S.G.

   § 2K2.1(a)(2) establishes a base offense level of 24, based on the

   aggravating factor of the defendant’s commission of the instant

   offense “subsequent to sustaining at least two felony convictions

   of   either   of   a       crime   of   violence    or   a   controlled   substance

   offense.”

         U.S.S.G. § 4A1.1, on the one hand, outlines the procedure for

   calculating a defendant’s criminal history category. It employs a

   graduated approach, assessing criminal history points for various

   types of aggravating conduct. For instance, three points are

   assessed for each “prior sentence of imprisonment” that “exceed[ed]

   one year and one month,” U.S.S.G. § 4A1.1(a), while two points are

   assessed for “each prior sentence of imprisonment of at least sixty

   days not counted in (a).” U.S.S.G. § 4A1.1(b). One point is awarded

   for “each prior sentence not counted in (a) or (b), up to a total

   of 4 points for this subsection.” U.S.S.G. § 4A1.1(c).


                                                16
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 17 of 29 PageID #: 1229



   SCOTT V. UNITED STATES                                                  1:15CR31
                                                                           1:18CV113

                 MEMORANDUM OPINION AND ORDER DENYING
             PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
       14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
       HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

         Based on this, the Court calculated Scott’s base offense level

   at a level 24 because of his prior felony convictions for first-

   degree   assault     and    conspiracy      to   distribute    cocaine.   Scott’s

   offense level       was    reduced    by   three    levels    for   acceptance of

   responsibility, U.S.S.G. § 3E1.1, resulting in a total offense

   level of 21 (Case No. 1:15CR31, Dkt. No. 25 at 3).

         The   Court    adopted    the    PSR’s     calculation    that   Scott    had

   nineteen criminal history points, resulting in a criminal history

   category VI. Id. at 14. Six of those points stem from his felony

   assault and controlled substance convictions. Id. at 6, 9.

         “In a literal sense, [Scott’s prior convictions were] counted

   twice - [they] were employed to enhance his offense level and

   [determine]    his    criminal       history     category.”   United   States    v.

   Crawford, 18 F.3d 1173, 1179 (4th Cir. 1994). But Scott has not,

   and cannot, argue that the Court did not follow the plain language

   of the guidelines as written. Rather, without citing any authority,

   he contends the Court double counted these offenses.

         “Double counting occurs when a provision of the [g]uidelines

   is applied to increase punishment on the basis of a consideration

   that had been accounted for by application of another [g]uideline


                                              17
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 18 of 29 PageID #: 1230



   SCOTT V. UNITED STATES                                            1:15CR31
                                                                     1:18CV113

                   MEMORANDUM OPINION AND ORDER DENYING
               PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
         14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
         HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

   provision or by application of a statute.” United States v. Reevey,

   364 F.3d 151, 158 (4th Cir. 2004). “The court presumes double

   counting is proper where the [g]uidelines do not expressly prohibit

   it.” United States v. Ward, 429 F. App’x 279, 280 (4th Cir. 2011)

   (citing United States v. Hampton, 628 F.3d 654, 664 (4th Cir.

   2010)). “We have repeatedly emphasized that the guidelines should

   be applied ‘as written.’” Crawford, 18 F.3d at 1179 (quoting United

   States v. Williams, 954 F.2d 204, 206 (4th Cir. 1992)).

          Fatal to Scott’s argument is the fact that the guidelines do

   not expressly prohibit use of his prior felony convictions to

   enhance his base offense level and to assess six criminal history

   points. Therefore, the Court correctly applied the guidelines as

   written and accurately calculated Scott’s base offense level and

   criminal history category. See, e.g., United States v. Hayes, 351

   F. App’x 811, 813 (4th Cir. 2009) (A district court complies with

   the   Sixth    Amendment   and   judicial   precedent   by   appropriately

   treating the guideline range as advisory).

                 b.   Ground Six - Scott’s Sixth Amendment Rights

          Scott also argues that Amendment 798 abolished the residual

   clause of U.S.S.G. § 4B1.2(a) and, accordingly, his Sixth Amendment

                                        18
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 19 of 29 PageID #: 1231



   SCOTT V. UNITED STATES                                             1:15CR31
                                                                      1:18CV113

                 MEMORANDUM OPINION AND ORDER DENYING
             PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
       14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
       HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

   rights were violated. In his view, had Amendment 798 been effective

   at the time he was sentenced, the Court would have imposed a

   reduced sentence (Dkt. No. 14-2 at 14-17).

         As amended, U.S.S.G. § 4B1.2(a) now states:

         (a) The term “crime of violence” means any offense under
         federal or state law, punishable by imprisonment for a
         term exceeding one year, that –
         (1) has an element the use, attempted use, or threatened
         use of physical force against the person of another, or
         (2) is murder, voluntary manslaughter, kidnapping,
         aggravated assault, a forcible sex offense, robbery,
         arson, extortion, or the use or unlawful possession of a
         firearm described in 26 U.S.C. § 5845(a) or explosive
         material as defined in 18 U.S.C. § 841(c).

   Notably,    Amendment   798     modified   the   definition   of   “crime    of

   violence” so that “a crime now constitutes one of violence if the

   crime involved the ‘use of force’ or it is one of the enumerated

   crimes found in subsection (2).” United States v. Riley, Criminal

   No.: ELH-13-0608, 2020 WL 6784467 at *7 (D. Md. Nov. 18, 2020).

         Fatal to Scott’s argument is the fact that the force clause of

   U.S.S.G. § 4B1.2(a) was not changed by Amendment 798. As noted,

   Maryland’s crime of first-degree assault is a categorical match

   with the federal force clause and thus constitutes a crime of

   violence.    Scott’s    Sixth    Amendment   rights   therefore    were     not



                                         19
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 20 of 29 PageID #: 1232



   SCOTT V. UNITED STATES                                            1:15CR31
                                                                     1:18CV113

                 MEMORANDUM OPINION AND ORDER DENYING
             PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
       14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
       HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

   violated; even if Amendment 798 had been in effect when he was

   sentenced,    the   Court   would   not   have   imposed   a   sentence   of

   imprisonment lower than the one he received in 2015.

         4.    Ground Seven - 18 U.S.C. § 3742(a)

         In ground seven, Scott argues that his sentence was imposed in

   violation of 18 U.S.C. § 3742(a)(2), (a)(3), and (a)(4). 18 U.S.C.

   § 3742(a) states, in pertinent part:

         A defendant may file a notice of appeal in the district
         court for review of an otherwise final sentence if the
         sentence . . . was imposed as a result of an incorrect
         application of the sentencing guidelines; or is greater
         than the sentence specified in the applicable guideline
         range . . . or was imposed for an offense for which there
         is no sentencing guideline and is plainly unreasonable.

   18 U.S.C. 3742(a)(2)-(4).

         Even when liberally construed, Scott’s argument fails. As it

   has already explained, the Court did not incorrectly apply the

   sentencing guidelines, impose a greater-than-specified sentence, or

   sentence Scott for an offense for which there is no sentencing

   guideline. Therefore, Scott’s allegations in ground seven are

   without merit.




                                        20
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 21 of 29 PageID #: 1233



   SCOTT V. UNITED STATES                                                                1:15CR31
                                                                                         1:18CV113

                   MEMORANDUM OPINION AND ORDER DENYING
               PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
         14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
         HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

   B.     Grounds    Two,      Five,          and    Eight:        Ineffective    Assistance     of
          Counsel

          Scott     asserts          three          grounds        related   to    the     alleged

   ineffectiveness of his counsel both at sentencing and also on

   appeal. To succeed on an ineffective assistance of counsel claim,

   a “petitioner must show, by a preponderance of the evidence, that

   (1) ‘counsel’s performance was deficient,’ and (2) ‘the deficient

   performance prejudiced the defense.’” Beyle v. United States, 269

   F. Supp. 3d. 716, 726 (E.D. Va. 2017) (quoting Strickland v.

   Washington, 466 U.S. 668, 687 (1984)); see also Hill v. Lockhart,

   474 U.S. 52, 58-59 (1985) (holding that “the two-part [Strickland

   standard]      applies          to     challenges          to    guilty   pleas       based   on

   ineffective assistance of counsel.”).

          To satisfy the first prong, a petitioner must show that

   counsel’s      conduct          “fell        below         an     objective     standard      of

   reasonableness         .    .     .    under       prevailing        professional       norms.”

   Strickland,      466       U.S.       at   687-88.      But      “[j]udicial    scrutiny      of

   counsel’s performance must be highly deferential” because “[i]t is

   all   too   tempting         for       a    defendant       to     second-guess       counsel’s

   assistance after conviction or adverse sentence, and it is all too


                                                      21
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 22 of 29 PageID #: 1234



   SCOTT V. UNITED STATES                                            1:15CR31
                                                                     1:18CV113

                 MEMORANDUM OPINION AND ORDER DENYING
             PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
       14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
       HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

   easy for a court, examining counsel’s defense after it has proved

   unsuccessful, to conclude that a particular act or omission of

   counsel was unreasonable.” Id. at 689. “Because of the difficulties

   inherent in making the evaluation, a court must indulge a strong

   presumption that counsel’s conduct falls within the wide range of

   reasonable professional assistance.” Id.

         To satisfy the second prong, in the context of a guilty plea,

   a petitioner “must show there is a reasonable probability that, but

   for counsel’s errors, he would not have pleaded guilty and would

   have insisted on going to trial.” Hill, 474 U.S. at 59. “The

   [p]etitioner must ‘satisfy both prongs, and a failure of proof on

   either prong     ends   the   matter.’”   Beyle,   269 F.Supp.3d    at   726

   (quoting United States v. Roane, 378 F.3d 382, 404 (4th Cir.

   2004)).

         1.    Grounds Two and Five: Ineffective Assistance of Counsel
               at Sentencing

         Scott’s assertions about his counsel’s deficient performance

   at his plea and sentencing are contradicted by the record. Absent

   clear and convincing evidence to the contrary, a defendant is bound

   by the representations he makes under oath during a plea colloquy



                                        22
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 23 of 29 PageID #: 1235



   SCOTT V. UNITED STATES                                                   1:15CR31
                                                                            1:18CV113

                  MEMORANDUM OPINION AND ORDER DENYING
              PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
        14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
        HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

   or at sentencing. See United States v. Lemaster, 403 F.3d 216, 222

   (4th Cir. 2005); Blackledge v. Allison, 431 U.S. 63, 74-75, 97

   S.Ct. 1621, 1629-30 (1977)).

         Scott neither argues—nor suggests—that the representations he

   made during his plea and sentencing were untruthful or involuntary.

   He   therefore      is   rightly   bound      by    his    sworn   statements.    The

   transcript from his plea hearing confirms that his attorney had

   reviewed the plea agreement with him before he signed it (Case No.

   1:15CR31, Dkt. No. 36 at 15:8-12). Additionally, at sentencing,

   Scott acknowledged he had met with his attorney to review the

   information in the PSR and was aware that counsel not only had

   filed numerous objections to the PSR but a Sentencing Memorandum as

   well (Id., Dkt. No. 37 at 5:25-6:11). These statements bind Scott

   unless he can show clear and convincing evidence to the contrary,

   which he has failed to do.

         Moreover, Scott’s contention that his attorney should have

   objected to the guideline range as calculated in the PSR lacks

   merit.   See   Strickland,       466   U.S.    at    689    (noting   that   a   fair

   assessment     of    counsel’s     conduct     requires      an    evaluation    from

   counsel’s perspective at the time); see also United States v.


                                           23
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 24 of 29 PageID #: 1236



   SCOTT V. UNITED STATES                                            1:15CR31
                                                                     1:18CV113

                   MEMORANDUM OPINION AND ORDER DENYING
               PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
         14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
         HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

   Kilmer, 167 F.3d 889, 893 (5th Cir. 1999) (holding that “[a]n

   attorney’s failure to raise a meritless argument [ ] cannot form

   the   basis   of   a   successful   ineffective   assistance    of   counsel

   claim[.]”). Scott’s criminal history supported an increase in his

   base offense level based on his prior convictions for a crime of

   violence and a controlled substance offense, and established a

   criminal history category of VI (Case No. 1:15CR31, Dkt. No. 25 at

   5-13); see also U.S.S.G. §§ 2K2.1(a)(2), 4A1.1. The Court correctly

   calculated his guideline range according to these parameters, and

   any objection regarding Scott’s “crime of violence” base-offense

   level enhancement and subsequent sentencing guideline range would

   have been meritless. Therefore, Scott’s contentions cannot form the

   basis of a successful claim of ineffective assistance of counsel.

          Even if Scott’s attorney’s performance in this regard had been

   deficient, Scott has failed to allege–let alone establish–that

   there is a “reasonable probability that, but for counsel’s errors,

   he would not have pleaded guilty and would have insisted on going

   to trial.” Hill, 474 U.S. at 59. Indeed, in his brief, Scott states

   that “the plea agreement and the court both agreed that Petitioner

   would have been sentenced to the low end of the Guidelines, in this


                                        24
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 25 of 29 PageID #: 1237



   SCOTT V. UNITED STATES                                             1:15CR31
                                                                      1:18CV113

                 MEMORANDUM OPINION AND ORDER DENYING
             PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
       14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
       HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

   case 51 months, without the enhancement, there is a reasonable

   probability that the outcome would have been different had the

   court been fully briefed of its options” (Dkt. No. 14-2 at 13).

         As this argument makes clear, Scott focuses his argument on

   his attorney’s alleged failure to inform the Court about the impact

   of Johnson on his case, not his intent to go to trial. Therefore,

   Scott   has    failed   to    demonstrate    prejudice   under   the   second

   Strickland prong, and his arguments in grounds two and five are

   meritless.

         2.      Ground Eight: Ineffective Assistance of Appellate Counsel

         Finally,     Scott     alleges   his   appellate   counsel   rendered

   ineffective assistance by failing to file a reply brief. As the

   Supreme Court noted in Jones v. Barnes, 463 U.S. 745, 103 S.Ct.

   3308 (1983):

         There can hardly be any question about the importance of
         having the appellate advocate examine the record with a
         view to selecting the most promising issues for review.
         . . . A brief that raises every colorable issue runs the
         risk of burying good arguments–those that, in the words
         of the great advocate John W. Davis, “go for the
         jugular,”– in a verbal mound made up of strong and weak
         contentions.




                                          25
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 26 of 29 PageID #: 1238



   SCOTT V. UNITED STATES                                                1:15CR31
                                                                         1:18CV113

                   MEMORANDUM OPINION AND ORDER DENYING
               PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
         14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
         HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

   Id. at 752, 53, 103 S.Ct. 3308 (quoting Davis, The Argument of an

   Appeal, 26 ABAJ 895, 897 (1940)). See also Kilmer, 167 F.3d at 893.

          Here, Scott asserts that his attorney “failed to raise . . .

   issues on appeal” and by deciding not to reply to the Government’s

   argument regarding whether his assault conviction qualified as a

   predicate offense for purposes of the enhancement (Dkt. No. 14 at

   12).

          Counsel is not required to file reply memoranda. Scott’s

   argument that his prior assault conviction is not a crime of

   violence is wide of the mark, any argument in this vein advanced by

   appellate counsel would have been futile. Therefore, Scott cannot

   prevail     on   his    claim   of   ineffective   assistance    of   appellate

   counsel.

                          IV. MOTION FOR EVIDENTIARY HEARING

          Under § 2255, a court must grant a hearing to “determine the

   issues and make findings of fact and conclusions of law” unless it

   can    be   “conclusively       shown”   through   the   case   record   that   a

   petitioner is not entitled to relief. 28 U.S.C. § 2255(b). Scott

   has not raised any material issues that remain in dispute and

   therefore cannot demonstrate the need for an evidentiary hearing.

                                            26
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 27 of 29 PageID #: 1239



   SCOTT V. UNITED STATES                                            1:15CR31
                                                                     1:18CV113

                 MEMORANDUM OPINION AND ORDER DENYING
             PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
       14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
       HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

   United States     v.   Witherspoon, 231     F.3d   923 (4th   Cir.   2000);

   McCarver v. Lee, 221 F.3d 583, 598 (4th Cir. 2000). Moreover, an

   evidentiary hearing is not necessary when a court can properly

   conclude without further production of evidence that an ineffective

   assistance of counsel claim is meritless. Strickland, 466 U.S. at

   700. As is evident from the discussion above, Scott’s allegations

   of ineffective assistance of counsel are entirely without merit,

   and an evidentiary hearing would not cure any deficiencies in his

   arguments.

                                 V. CONCLUSION

         For all the reasons discussed, the Court DENIES Scott’s

   amended § 2255 motion, (dkt. no. 14), DENIES AS MOOT the motion for

   evidentiary hearing, (dkt. no. 35), and DISMISSES this case WITH

   PREJUDICE.

         It is so ORDERED.

         The Clerk SHALL enter a separate judgment order and transmit

   copies of both orders to the pro se petitioner by certified mail,

   return-receipt-requested, and to counsel of record by electronic




                                        27
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 28 of 29 PageID #: 1240



   SCOTT V. UNITED STATES                                                1:15CR31
                                                                         1:18CV113

                   MEMORANDUM OPINION AND ORDER DENYING
               PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
         14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
         HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

   means. The Court DIRECTS the Clerk to strike this case from the

   Court’s active docket.

                      VI. CERTIFICATE OF APPEALABILITY

          Pursuant   to   Rule    11(a)    of   the   Rules    Governing     §   2255

   Proceedings, the district court “must issue or deny a certificate

   of appealability when it enters a final order adverse to the

   applicant” in such cases. If the court denies the certificate, “the

   parties may not appeal the denial but may seek a certificate from

   the court of appeals under Federal Rule of Appellate Procedure 22.”

   28 U.S.C. § 2255(a).

          The Court finds it inappropriate to issue a certificate of

   appealability     in   this    matter    because    Scott    has    not   made   a

   “substantial showing of the denial of a constitutional right.” See

   28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by

   demonstrating     that    reasonable     jurists     would    find    that     any

   assessment of the constitutional claims by the district court is

   debatable or wrong and that any dispositive procedural ruling by

   the   district    court   is   likewise      debatable.     See    Miller–El     v.

   Cockrell, 537 U.S. 322, 336–38 (2003). Upon review of the record,




                                           28
Case 1:15-cr-00031-IMK-MJA Document 106 Filed 07/30/21 Page 29 of 29 PageID #: 1241



   SCOTT V. UNITED STATES                                            1:15CR31
                                                                     1:18CV113

                 MEMORANDUM OPINION AND ORDER DENYING
             PETITIONER’S AMENDED § 2255 MOTION [DKT. NO.
       14], DENYING AS MOOT PETITIONER’S MOTION FOR EVIDENTIARY
       HEARING [DKT. NO. 35], AND DISMISSING CASE WITH PREJUDICE

   the Court concludes that Scott has failed to make the requisite

   showing    and,   therefore,     DENIES    issuing    a   certificate     of

   appealability.

   DATED: July 30, 2021

                                             /s/ Irene M. Keeley
                                             IRENE M. KEELEY
                                             UNITED STATES DISTRICT JUDGE




                                        29
